
	
		II
		111th CONGRESS
		1st Session
		S. 741
		IN THE SENATE OF THE UNITED STATES
		
			March 30, 2009
			Mr. Specter introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to impose a flat tax only on individual taxable earned income and business
		  taxable income, and for other purposes.
	
	
		1.Short title; table of
			 contents; amendment of 1986 Code
			(a)Short
			 titleThis Act may be cited
			 as the Flat Tax Act of
			 2009.
			(b)Table of
			 contentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents; amendment of 1986 Code.
					Sec. 2. Flat tax on individual
				taxable earned income and business taxable income.
					Sec. 3. Repeal of estate and
				gift taxes.
					Sec. 4. Additional
				repeals.
					Sec. 5. Effective
				dates.
				
			(c)Amendment of
			 1986 CodeExcept as otherwise
			 expressly provided, whenever in this Act an amendment or repeal is expressed in
			 terms of an amendment to, or repeal of, a section or other provision, the
			 reference shall be considered to be made to a section or other provision of the
			 Internal Revenue Code of 1986.
			2.Flat tax on individual
			 taxable earned income and business taxable income
			(a)In
			 generalSubchapter A of
			 chapter 1 of subtitle A is amended to read as follows:
				
					ADetermination of
				tax liability
						
							Part I. Tax on
				  individuals.
							Part II. Tax on
				  business activities.
						
						ITax on
				individuals
							
								Sec. 1. Tax
				  imposed.
								Sec. 2.
				  Standard deduction.
								Sec. 3.
				  Deduction for cash charitable contributions.
								Sec. 4.
				  Deduction for home acquisition indebtedness.
								Sec. 5.
				  Definitions and special rules.
								Sec. 6.
				  Dependent defined.
								Sec. 7.
				  Inflation adjustment.
							
							1.Tax imposed
								(a)Imposition of
				taxThere is hereby imposed
				on every individual a tax equal to 20 percent of the taxable earned income of
				such individual.
								(b)Taxable earned
				incomeFor purposes of this
				section, the term taxable earned income means the excess (if any)
				of—
									(1)the earned income received or accrued
				during the taxable year, over
									(2)the sum of—
										(A)the standard deduction,
										(B)the deduction for cash charitable
				contributions, and
										(C)the deduction for home acquisition
				indebtedness, for such taxable year.
										(c)Earned
				incomeFor purposes of this
				section—
									(1)In
				generalThe term earned
				income means wages, salaries, or professional fees, and other amounts
				received from sources within the United States as compensation for personal
				services actually rendered, but does not include that part of compensation
				derived by the taxpayer for personal services rendered by the taxpayer to a
				corporation which represents a distribution of earnings or profits rather than
				a reasonable allowance as compensation for the personal services actually
				rendered.
									(2)Taxpayer
				engaged in trade or businessIn the case of a taxpayer engaged in a
				trade or business in which both personal services and capital are material
				income-producing factors, under regulations prescribed by the Secretary, a
				reasonable allowance as compensation for the personal services rendered by the
				taxpayer, not in excess of 30 percent of the taxpayer’s share of the net
				profits of such trade or business, shall be considered as earned income.
									2.Standard
				deduction
								(a)In
				generalFor purposes of this
				subtitle, the term standard deduction means the sum of—
									(1)the basic standard deduction, plus
									(2)the additional standard deduction.
									(b)Basic standard
				deductionFor purposes of
				subsection (a), the basic standard deduction is—
									(1)200 percent of the dollar amount in effect
				under paragraph (3) of the taxable year in the case of—
										(A)a joint return, or
										(B)a surviving spouse (as defined in section
				5(a)),
										(2)$18,750 in the case of a head of household
				(as defined in section 5(b)), or
									(3)$12,500 in any other case.
									(c)Additional
				standard deductionFor
				purposes of subsection (a), the additional standard deduction is $6,250 for
				each dependent (as defined in section 6)—
									(1)whose earned income for the calendar year
				in which the taxable year of the taxpayer begins is less than the basic
				standard deduction specified in subsection (b)(3), or
									(2)who is a child of the taxpayer and
				who—
										(A)has not attained the age of 19 at the close
				of the calendar year in which the taxable year of the taxpayer begins,
				or
										(B)is a student who has not attained the age
				of 24 at the close of such calendar year.
										3.Deduction for cash
				charitable contributions
								(a)General
				ruleFor purposes of this
				part, there shall be allowed as a deduction any charitable contribution (as
				defined in subsection (b)) not to exceed $3,125 (50 percent of such amount in
				the case of a married individual filing a separate return), payment of which is
				made within the taxable year.
								(b)Charitable
				contribution definedFor
				purposes of this section, the term charitable contribution means a
				contribution or gift of cash or its equivalent to or for the use of the
				following:
									(1)A State, a possession of the United States,
				or any political subdivision of any of the foregoing, or the United States or
				the District of Columbia, but only if the contribution or gift is made for
				exclusively public purposes.
									(2)A corporation, trust, or community chest,
				fund, or foundation—
										(A)created or organized in the United States
				or in any possession thereof, or under the law of the United States, any State,
				the District of Columbia, or any possession of the United States,
										(B)organized and operated exclusively for
				religious, charitable, scientific, literary, or educational purposes, or to
				foster national or international amateur sports competition (but only if no
				part of its activities involve the provision of athletic facilities or
				equipment), or for the prevention of cruelty to children or animals,
										(C)no part of the net earnings of which inures
				to the benefit of any private shareholder or individual, and
										(D)which is not disqualified for tax exemption
				under section 501(c)(3) by reason of attempting to influence legislation, and
				which does not participate in, or intervene in (including the publishing or
				distributing of statements), any political campaign on behalf of (or in
				opposition to) any candidate for public office.
										A contribution or gift by a
				corporation to a trust, chest, fund, or foundation shall be deductible by
				reason of this paragraph only if it is to be used within the United States or
				any of its possessions exclusively for purposes specified in subparagraph (B).
				Rules similar to the rules of section 501(j) shall apply for purposes of this
				paragraph.(3)A post or organization of war veterans, or
				an auxiliary unit or society of, or trust or foundation for, any such post or
				organization—
										(A)organized in the United States or any of
				its possessions, and
										(B)no part of the net earnings of which inures
				to the benefit of any private shareholder or individual.
										(4)In the case of a contribution or gift by an
				individual, a domestic fraternal society, order, or association, operating
				under the lodge system, but only if such contribution or gift is to be used
				exclusively for religious, charitable, scientific, literary, or educational
				purposes, or for the prevention of cruelty to children or animals.
									(5)A cemetery company owned and operated
				exclusively for the benefit of its members, or any corporation chartered solely
				for burial purposes as a cemetery corporation and not permitted by its charter
				to engage in any business not necessarily incident to that purpose, if such
				company or corporation is not operated for profit and no part of the net
				earnings of such company or corporation inures to the benefit of any private
				shareholder or individual.
									For purposes of this section, the
				term charitable contribution also means an amount treated under
				subsection (d) as paid for the use of an organization described in paragraph
				(2), (3), or (4).(c)Disallowance of
				deduction in certain cases and special rules
									(1)Substantiation
				requirement for certain contributions
										(A)General
				ruleNo deduction shall be
				allowed under subsection (a) for any contribution of $250 or more unless the
				taxpayer substantiates the contribution by a contemporaneous written
				acknowledgment of the contribution by the donee organization that meets the
				requirements of subparagraph (B).
										(B)Content of
				acknowledgmentAn
				acknowledgment meets the requirements of this subparagraph if it includes the
				following information:
											(i)The amount of cash contributed.
											(ii)Whether the donee organization provided any
				goods or services in consideration, in whole or in part, for any contribution
				described in clause (i).
											(iii)A description and good faith estimate of
				the value of any goods or services referred to in clause (ii) or, if such goods
				or services consist solely of intangible religious benefits, a statement to
				that effect.
											For purposes of this subparagraph,
				the term intangible religious benefit means any intangible
				religious benefit which is provided by an organization organized exclusively
				for religious purposes and which generally is not sold in a commercial
				transaction outside the donative context.(C)ContemporaneousFor purposes of subparagraph (A), an
				acknowledgment shall be considered to be contemporaneous if the taxpayer
				obtains the acknowledgment on or before the earlier of—
											(i)the date on which the taxpayer files a
				return for the taxable year in which the contribution was made, or
											(ii)the due date (including extensions) for
				filing such return.
											(D)Substantiation
				not required for contributions reported by the donee organizationSubparagraph (A) shall not apply to a
				contribution if the donee organization files a return, on such form and in
				accordance with such regulations as the Secretary may prescribe, which includes
				the information described in subparagraph (B) with respect to the
				contribution.
										(E)RegulationsThe Secretary shall prescribe such
				regulations as may be necessary or appropriate to carry out the purposes of
				this paragraph, including regulations that may provide that some or all of the
				requirements of this paragraph do not apply in appropriate cases.
										(2)Denial of
				deduction where contribution for lobbying activitiesNo deduction shall be allowed under this
				section for a contribution to an organization which conducts activities to
				which section 11(d)(2)(C)(i) applies on matters of direct financial interest to
				the donor’s trade or business, if a principal purpose of the contribution was
				to avoid Federal income tax by securing a deduction for such activities under
				this section which would be disallowed by reason of section 11(d)(2)(C) if the
				donor had conducted such activities directly. No deduction shall be allowed
				under section 11(d) for any amount for which a deduction is disallowed under
				the preceding sentence.
									(d)Amounts paid To
				maintain certain students as members of taxpayer’s household
									(1)In
				generalSubject to the
				limitations provided by paragraph (2), amounts paid by the taxpayer to maintain
				an individual (other than a dependent, as defined in section 6, or a relative
				of the taxpayer) as a member of such taxpayer’s household during the period
				that such individual is—
										(A)a member of the taxpayer’s household under
				a written agreement between the taxpayer and an organization described in
				paragraph (2), (3), or (4) of subsection (b) to implement a program of the
				organization to provide educational opportunities for pupils or students in
				private homes, and
										(B)a full-time pupil or student in the twelfth
				or any lower grade at an educational organization located in the United States
				which normally maintains a regular faculty and curriculum and normally has a
				regularly enrolled body of pupils or students in attendance at the place where
				its educational activities are regularly carried on, shall be treated as
				amounts paid for the use of the organization.
										(2)Limitations
										(A)AmountParagraph (1) shall apply to amounts paid
				within the taxable year only to the extent that such amounts do not exceed $50
				multiplied by the number of full calendar months during the taxable year which
				fall within the period described in paragraph (1). For purposes of the
				preceding sentence, if 15 or more days of a calendar month fall within such
				period such month shall be considered as a full calendar month.
										(B)Compensation or
				reimbursementParagraph (1)
				shall not apply to any amount paid by the taxpayer within the taxable year if
				the taxpayer receives any money or other property as compensation or
				reimbursement for maintaining the individual in the taxpayer’s household during
				the period described in paragraph (1).
										(3)Relative
				definedFor purposes of
				paragraph (1), the term relative of the taxpayer means an
				individual who, with respect to the taxpayer, bears any of the relationships
				described in subparagraphs (A) through (G) of section 6(d)(2).
									(4)No other amount
				allowed as deductionNo
				deduction shall be allowed under subsection (a) for any amount paid by a
				taxpayer to maintain an individual as a member of the taxpayer’s household
				under a program described in paragraph (1)(A) except as provided in this
				subsection.
									(e)Denial of
				deduction for certain travel expensesNo deduction shall be allowed under this
				section for traveling expenses (including amounts expended for meals and
				lodging) while away from home, whether paid directly or by reimbursement,
				unless there is no significant element of personal pleasure, recreation, or
				vacation in such travel.
								(f)Disallowance of
				deductions in certain casesFor disallowance of deductions for
				contributions to or for the use of Communist controlled organizations, see
				section 11(a) of the Internal Security Act of 1950 (50 U.S.C.
				790).
								(g)Treatment of
				certain amounts paid to or for the benefit of institutions of higher
				education
									(1)In
				generalFor purposes of this
				section, 80 percent of any amount described in paragraph (2) shall be treated
				as a charitable contribution.
									(2)Amount
				describedFor purposes of
				paragraph (1), an amount is described in this paragraph if—
										(A)the amount is paid by the taxpayer to or
				for the benefit of an educational organization—
											(i)which is described in subsection (d)(1)(B),
				and
											(ii)which is an institution of higher education
				(as defined in section 3304(f)), and
											(B)such amount would be allowable as a
				deduction under this section but for the fact that the taxpayer receives
				(directly or indirectly) as a result of paying such amount the right to
				purchase tickets for seating at an athletic event in an athletic stadium of
				such institution.
										If any portion of a payment is for
				the purchase of such tickets, such portion and the remaining portion (if any)
				of such payment shall be treated as separate amounts for purposes of this
				subsection.(h)Other cross
				references
									(1)For treatment of certain organizations
				providing child care, see section 501(k).
									(2)For charitable contributions of partners,
				see section 702.
									(3)For treatment of gifts for benefit of or
				use in connection with the Naval Academy as gifts to or for the use of the
				United States, see section 6973 of title 10, United States Code.
									(4)For treatment of gifts accepted by the
				Secretary of State, the Director of the International Communication Agency, or
				the Director of the United States International Development Cooperation Agency,
				as gifts to or for the use of the United States, see section 25 of the
				State Department Basic Authorities Act of
				1956.
									(5)For treatment of gifts of money accepted by
				the Attorney General for credit to the Commissary Funds, Federal
				Prisons as gifts to or for the use of the United States, see section
				4043 of title 18, United States Code.
									(6)For charitable contributions to or for the
				use of Indian tribal governments (or subdivisions of such governments), see
				section 7871.
									4.Deduction for home
				acquisition indebtedness
								(a)General
				ruleFor purposes of this
				part, there shall be allowed as a deduction all qualified residence interest
				paid or accrued within the taxable year.
								(b)Qualified
				residence interest definedThe term qualified residence
				interest means any interest which is paid or accrued during the taxable
				year on acquisition indebtedness with respect to any qualified residence of the
				taxpayer. For purposes of the preceding sentence, the determination of whether
				any property is a qualified residence of the taxpayer shall be made as of the
				time the interest is accrued.
								(c)Acquisition
				indebtedness
									(1)In
				generalThe term
				acquisition indebtedness means any indebtedness which—
										(A)is incurred in acquiring, constructing, or
				substantially improving any qualified residence of the taxpayer, and
										(B)is secured by such residence.
										Such term also includes any
				indebtedness secured by such residence resulting from the refinancing of
				indebtedness meeting the requirements of the preceding sentence (or this
				sentence); but only to the extent the amount of the indebtedness resulting from
				such refinancing does not exceed the amount of the refinanced
				indebtedness.(2)Dollar
				limitationThe aggregate
				amount treated as acquisition indebtedness for any period shall not exceed
				$125,000 (50 percent of such amount in the case of a married individual filing
				a separate return).
									(d)Treatment of
				indebtedness incurred on or before October 13, 1987
									(1)In
				generalIn the case of any
				pre-October 13, 1987, indebtedness—
										(A)such indebtedness shall be treated as
				acquisition indebtedness, and
										(B)the limitation of subsection (c)(2) shall
				not apply.
										(2)Reduction in
				limitationThe limitation of
				subsection (c)(2) shall be reduced (but not below zero) by the aggregate amount
				of outstanding pre-October 13, 1987, indebtedness.
									(3)Pre-october 13,
				1987, indebtednessThe term
				pre-October 13, 1987, indebtedness means—
										(A)any indebtedness which was incurred on or
				before October 13, 1987, and which was secured by a qualified residence on
				October 13, 1987, and at all times thereafter before the interest is paid or
				accrued, or
										(B)any indebtedness which is secured by the
				qualified residence and was incurred after October 13, 1987, to refinance
				indebtedness described in subparagraph (A) (or refinanced indebtedness meeting
				the requirements of this subparagraph) to the extent (immediately after the
				refinancing) the principal amount of the indebtedness resulting from the
				refinancing does not exceed the principal amount of the refinanced indebtedness
				(immediately before the refinancing).
										(4)Limitation on
				period of refinancingSubparagraph (B) of paragraph (3) shall not
				apply to any indebtedness after—
										(A)the expiration of the term of the
				indebtedness described in paragraph (3)(A), or
										(B)if the principal of the indebtedness
				described in paragraph (3)(A) is not amortized over its term, the expiration of
				the term of the first refinancing of such indebtedness (or if earlier, the date
				which is 30 years after the date of such first refinancing).
										(e)Other
				definitions and special rulesFor purposes of this section—
									(1)Qualified
				residenceFor purposes of
				this subsection—
										(A)In
				generalExcept as provided in
				subparagraph (C), the term qualified residence means the principal
				residence of the taxpayer.
										(B)Married
				individuals filing separate returnsIf a married couple does not file a joint
				return for the taxable year—
											(i)such couple shall be treated as 1 taxpayer
				for purposes of subparagraph (A), and
											(ii)each individual shall be entitled to take
				into account 1/2 of the principal residence unless both
				individuals consent in writing to 1 individual taking into account the
				principal residence.
											(C)Pre-october 13,
				1987, indebtednessIn the
				case of any pre-October 13, 1987, indebtedness, the term qualified
				residence has the meaning given that term in section 163(h)(4), as in
				effect on the day before the date of enactment of this subparagraph.
										(2)Special rule
				for cooperative housing corporationsAny indebtedness secured by stock held by
				the taxpayer as a tenant-stockholder in a cooperative housing corporation shall
				be treated as secured by the house or apartment which the taxpayer is entitled
				to occupy as such a tenant-stockholder. If stock described in the preceding
				sentence may not be used to secure indebtedness, indebtedness shall be treated
				as so secured if the taxpayer establishes to the satisfaction of the Secretary
				that such indebtedness was incurred to acquire such stock.
									(3)Unenforceable
				security interestsIndebtedness shall not fail to be treated
				as secured by any property solely because, under any applicable State or local
				homestead or other debtor protection law in effect on August 16, 1986, the
				security interest is ineffective or the enforceability of the security interest
				is restricted.
									(4)Special rules
				for estates and trustsFor
				purposes of determining whether any interest paid or accrued by an estate or
				trust is qualified residence interest, any residence held by such estate or
				trust shall be treated as a qualified residence of such estate or trust if such
				estate or trust establishes that such residence is a qualified residence of a
				beneficiary who has a present interest in such estate or trust or an interest
				in the residuary of such estate or trust.
									5.Definitions and
				special rules
								(a)Definition of
				surviving spouse
									(1)In
				generalFor purposes of this
				part, the term surviving spouse means a taxpayer—
										(A)whose spouse died during either of the
				taxpayer’s 2 taxable years immediately preceding the taxable year, and
										(B)who maintains as the taxpayer’s home a
				household which constitutes for the taxable year the principal place of abode
				(as a member of such household) of a dependent—
											(i)who (within the meaning of section 6,
				determined without regard to subsections (b)(1), (b)(2), and (d)(1)(B)) is a
				son, stepson, daughter, or stepdaughter of the taxpayer, and
											(ii)with respect to whom the taxpayer is
				entitled to a deduction for the taxable year under section 2.
											For purposes of this paragraph, an
				individual shall be considered as maintaining a household only if over one-half
				of the cost of maintaining the household during the taxable year is furnished
				by such individual.(2)LimitationsNotwithstanding paragraph (1), for purposes
				of this part a taxpayer shall not be considered to be a surviving
				spouse—
										(A)if the taxpayer has remarried at any time
				before the close of the taxable year, or
										(B)unless, for the taxpayer’s taxable year
				during which the taxpayer’s spouse died, a joint return could have been made
				under the provisions of section 6013 (without regard to subsection (a)(3)
				thereof).
										(3)Special rule
				where deceased spouse was in missing statusIf an individual was in a missing status
				(within the meaning of section 6013(f)(3)) as a result of service in a combat
				zone and if such individual remains in such status until the date referred to
				in subparagraph (A) or (B), then, for purposes of paragraph (1)(A), the date on
				which such individual dies shall be treated as the earlier of the date
				determined under subparagraph (A) or the date determined under subparagraph
				(B):
										(A)The date on which the determination is made
				under section 556 of title 37 of the United States Code or under section 5566
				of title 5 of such Code (whichever is applicable) that such individual died
				while in such missing status.
										(B)Except in the case of the combat zone
				designated for purposes of the Vietnam conflict, the date which is 2 years
				after the date designated as the date of termination of combatant activities in
				that zone.
										(b)Definition of
				head of household
									(1)In
				generalFor purposes of this
				part, an individual shall be considered a head of a household if, and only if,
				such individual is not married at the close of such individual’s taxable year,
				is not a surviving spouse (as defined in subsection (a)), and either—
										(A)maintains as such individual’s home a
				household which constitutes for more than one-half of such taxable year the
				principal place of abode, as a member of such household, of—
											(i)a qualifying child of the individual (as
				defined in section 6(c), determined without regard to section 6(e)), but not if
				such child—
												(I)is married at the close of the taxpayer's
				taxable year, and
												(II)is not a dependent of such individual by
				reason of section 6(b)(2) or 6(b)(3), or both, or
												(ii)any other person who is a dependent of the
				taxpayer, if the taxpayer is entitled to a deduction for the taxable year for
				such person under section 2, or
											(B)maintains a household which constitutes for
				such taxable year the principal place of abode of the father or mother of the
				taxpayer, if the taxpayer is entitled to a deduction for the taxable year for
				such father or mother under section 2.
										For purposes of this paragraph, an
				individual shall be considered as maintaining a household only if over one-half
				of the cost of maintaining the household during the taxable year is furnished
				by such individual.(2)Determination
				of statusFor purposes of
				this subsection—
										(A)an individual who is legally separated from
				such individual’s spouse under a decree of divorce or of separate maintenance
				shall not be considered as married,
										(B)a taxpayer shall be considered as not
				married at the close of such taxpayer’s taxable year if at any time during the
				taxable year such taxpayer’s spouse is a nonresident alien, and
										(C)a taxpayer shall be considered as married
				at the close of such taxpayer’s taxable year if such taxpayer’s spouse (other
				than a spouse described in subparagraph (B)) died during the taxable
				year.
										(3)LimitationsNotwithstanding paragraph (1), for purposes
				of this part, a taxpayer shall not be considered to be a head of a
				household—
										(A)if at any time during the taxable year the
				taxpayer is a nonresident alien, or
										(B)by reason of an individual who would not be
				a dependent for the taxable year but for—
											(i)subparagraph (H) of section 6(d)(2),
				or
											(ii)paragraph (3) of section 6(d).
											(c)Certain married
				individuals living apartFor
				purposes of this part, an individual shall be treated as not married at the
				close of the taxable year if such individual is so treated under the provisions
				of section 7703(b).
								6.Dependent
				defined
								(a)In
				generalFor purposes of this
				subtitle, the term dependent means—
									(1)a qualifying child, or
									(2)a qualifying relative.
									(b)ExceptionsFor purposes of this section—
									(1)Dependents
				ineligibleIf an individual
				is a dependent of a taxpayer for any taxable year of such taxpayer beginning in
				a calendar year, such individual shall be treated as having no dependents for
				any taxable year of such individual beginning in such calendar year.
									(2)Married
				dependentsAn individual
				shall not be treated as a dependent of a taxpayer under subsection (a) if such
				individual has made a joint return with the individual’s spouse under section
				6013 for the taxable year beginning in the calendar year in which the taxable
				year of the taxpayer begins.
									(3)Citizens or
				nationals of other countries
										(A)In
				generalThe term
				dependent does not include an individual who is not a citizen or
				national of the United States unless such individual is a resident of the
				United States or a country contiguous to the United States.
										(B)Exception for
				adopted childSubparagraph
				(A) shall not exclude any child of a taxpayer (within the meaning of subsection
				(f)(1)(B)) from the definition of dependent if—
											(i)for the taxable year of the taxpayer, the
				child has the same principal place of abode as the taxpayer and is a member of
				the taxpayer’s household, and
											(ii)the taxpayer is a citizen or national of
				the United States.
											(c)Qualifying
				childFor purposes of this
				section—
									(1)In
				generalThe term
				qualifying child means, with respect to any taxpayer for any
				taxable year, an individual—
										(A)who bears a relationship to the taxpayer
				described in paragraph (2),
										(B)who has the same principal place of abode
				as the taxpayer for more than one-half of such taxable year,
										(C)who meets the age requirements of paragraph
				(3), and
										(D)who has not provided over one-half of such
				individual’s own support for the calendar year in which the taxable year of the
				taxpayer begins.
										(2)RelationshipFor purposes of paragraph (1)(A), an
				individual bears a relationship to the taxpayer described in this paragraph if
				such individual is—
										(A)a child of the taxpayer or a descendant of
				such a child, or
										(B)a brother, sister, stepbrother, or
				stepsister of the taxpayer or a descendant of any such relative.
										(3)Age
				requirements
										(A)In
				generalFor purposes of
				paragraph (1)(C), an individual meets the requirements of this paragraph if
				such individual—
											(i)has not attained the age of 19 as of the
				close of the calendar year in which the taxable year of the taxpayer begins,
				or
											(ii)is a student who has not attained the age
				of 24 as of the close of such calendar year.
											(B)Special rule
				for disabledIn the case of
				an individual who is permanently and totally disabled at any time during such
				calendar year, the requirements of subparagraph (A) shall be treated as met
				with respect to such individual.
										(4)Special rule
				relating to 2 or more claiming qualifying child
										(A)In
				generalExcept as provided in
				subparagraph (B), if (but for this paragraph) an individual may be and is
				claimed as a qualifying child by 2 or more taxpayers for a taxable year
				beginning in the same calendar year, such individual shall be treated as the
				qualifying child of the taxpayer who is—
											(i)a parent of the individual, or
											(ii)if clause (i) does not apply, the taxpayer
				with the highest adjusted gross income for such taxable year.
											(B)More than 1
				parent claiming qualifying childIf the parents claiming any qualifying
				child do not file a joint return together, such child shall be treated as the
				qualifying child of—
											(i)the parent with whom the child resided for
				the longest period of time during the taxable year, or
											(ii)if the child resides with both parents for
				the same amount of time during such taxable year, the parent with the highest
				adjusted gross income.
											(d)Qualifying
				relativeFor purposes of this
				section—
									(1)In
				generalThe term
				qualifying relative means, with respect to any taxpayer for any
				taxable year, an individual—
										(A)who bears a relationship to the taxpayer
				described in paragraph (2),
										(B)with respect to whom the taxpayer provides
				over one-half of the individual’s support for the calendar year in which such
				taxable year begins, and
										(C)who is not a qualifying child of such
				taxpayer or of any other taxpayer for any taxable year beginning in the
				calendar year in which such taxable year begins.
										(2)RelationshipFor purposes of paragraph (1)(A), an
				individual bears a relationship to the taxpayer described in this paragraph if
				the individual is any of the following with respect to the taxpayer:
										(A)A child or a descendant of a child.
										(B)A brother, sister, stepbrother, or
				stepsister.
										(C)The father or mother, or an ancestor of
				either.
										(D)A stepfather or stepmother.
										(E)A son or daughter of a brother or sister of
				the taxpayer.
										(F)A brother or sister of the father or mother
				of the taxpayer.
										(G)A son-in-law, daughter-in-law,
				father-in-law, mother-in-law, brother-in-law, or sister-in-law.
										(H)An individual (other than an individual who
				at any time during the taxable year was the spouse, determined without regard
				to section 7703, of the taxpayer) who, for the taxable year of the taxpayer,
				has the same principal place of abode as the taxpayer and is a member of the
				taxpayer’s household.
										(3)Special rule
				relating to multiple support agreementsFor purposes of paragraph (1)(C), over
				one-half of the support of an individual for a calendar year shall be treated
				as received from the taxpayer if—
										(A)no one person contributed over one-half of
				such support,
										(B)over one-half of such support was received
				from 2 or more persons each of whom, but for the fact that any such person
				alone did not contribute over one-half of such support, would have been
				entitled to claim such individual as a dependent for a taxable year beginning
				in such calendar year,
										(C)the taxpayer contributed over 10 percent of
				such support, and
										(D)each person described in subparagraph (B)
				(other than the taxpayer) who contributed over 10 percent of such support files
				a written declaration (in such manner and form as the Secretary may by
				regulations prescribe) that such person will not claim such individual as a
				dependent for any taxable year beginning in such calendar year.
										(4)Special rule
				relating to income of handicapped dependents
										(A)In
				generalFor purposes of
				paragraph (1)(B), the gross income of an individual who is permanently and
				totally disabled at any time during the taxable year shall not include income
				attributable to services performed by the individual at a sheltered workshop
				if—
											(i)the availability of medical care at such
				workshop is the principal reason for the individual’s presence there,
				and
											(ii)the income arises solely from activities at
				such workshop which are incident to such medical care.
											(B)Sheltered
				workshop definedFor purposes
				of subparagraph (A), the term sheltered workshop means a
				school—
											(i)which provides special instruction or
				training designed to alleviate the disability of the individual, and
											(ii)which is operated by an organization
				described in section 501(c)(3) and exempt from tax under section 501(a), or by
				a State, a possession of the United States, any political subdivision of any of
				the foregoing, the United States, or the District of Columbia.
											(5)Special rules
				for supportFor purposes of
				this subsection—
										(A)payments to a spouse which are includible
				in the gross income of such spouse shall not be treated as a payment by the
				payor spouse for the support of any dependent, and
										(B)in the case of the remarriage of a parent,
				support of a child received from the parent’s spouse shall be treated as
				received from the parent.
										(e)Special rule
				for divorced parents
									(1)In
				generalNotwithstanding
				subsection (c)(1)(B), (c)(4), or (d)(1)(C), if—
										(A)a child receives over one-half of the
				child’s support during the calendar year from the child’s parents—
											(i)who are divorced or legally separated under
				a decree of divorce or separate maintenance,
											(ii)who are separated under a written
				separation agreement, or
											(iii)who live apart at all times during the last
				6 months of the calendar year, and
											(B)such child is in the custody of 1 or both
				of the child’s parents for more than one-half of the calendar year, such child
				shall be treated as being the qualifying child or qualifying relative of the
				noncustodial parent for a calendar year if the requirements described in
				paragraph (2) or (3) are met.
										(2)Exception where
				custodial parent releases claim to exemption for the yearFor
				purposes of paragraph (1), the requirements described in this paragraph are met
				with respect to any calendar year if—
										(A)the custodial
				parent signs a written declaration (in such manner and form as the Secretary
				may by regulations prescribe) that such custodial parent will not claim such
				child as a dependent for any taxable year beginning in such calendar year,
				and
										(B)the noncustodial
				parent attaches such written declaration to the noncustodial parent's return
				for the taxable year beginning during such calendar year.
										(3)Exception for
				certain pre-1985 instruments
										(A)In
				generalFor purposes of paragraph (1), the requirements described
				in this paragraph are met with respect to any calendar year if—
											(i)a qualified
				pre-1985 instrument between the parents applicable to the taxable year
				beginning in such calendar year provides that the noncustodial parent shall be
				entitled to any deduction allowable under section 151 for such child,
				and
											(ii)the noncustodial
				parent provides at least $600 for the support of such child during such
				calendar year.
											For purposes of this subparagraph,
				amounts expended for the support of a child or children shall be treated as
				received from the noncustodial parent to the extent that such parent provided
				amounts for such support.(B)Qualified
				pre-1985 instrumentFor purposes of this paragraph, the term
				qualified pre-1985 instrument means any decree of divorce or
				separate maintenance or written agreement—
											(i)which is executed
				before January 1, 1985,
											(ii)which on such
				date contains the provision described in subparagraph (A)(i), and
											(iii)which is not
				modified on or after such date in a modification which expressly provides that
				this paragraph shall not apply to such decree or agreement.
											(4)Custodial
				parent and noncustodial parentFor purposes of this subsection—
										(A)Custodial
				parentThe term
				custodial parent means the parent having custody for the greater
				portion of the calendar year.
										(B)Noncustodial
				parentThe term
				noncustodial parent means the parent who is not the custodial
				parent.
										(5)Exception for
				multiple-support agreementsThis subsection shall not apply in any case
				where over one-half of the support of the child is treated as having been
				received from a taxpayer under the provision of subsection (d)(3).
									(6)Special rule
				for support received from new spouse of parentFor purposes of
				this subsection, in the case of the remarriage of a parent, support of a child
				received from the parent's spouse shall be treated as received from the
				parent.
									(f)Other
				definitions and rulesFor
				purposes of this section—
									(1)Child
				defined
										(A)In
				generalThe term
				child means an individual who is—
											(i)a son, daughter, stepson, or stepdaughter
				of the taxpayer, or
											(ii)an eligible foster child of the
				taxpayer.
											(B)Adopted
				childIn determining whether
				any of the relationships specified in subparagraph (A)(i) or paragraph (4)
				exists, a legally adopted individual of the taxpayer, or an individual who is
				lawfully placed with the taxpayer for legal adoption by the taxpayer, shall be
				treated as a child of such individual by blood.
										(C)Eligible foster
				childFor purposes of
				subparagraph (A)(ii), the term eligible foster child means an
				individual who is placed with the taxpayer by an authorized placement agency or
				by judgment, decree, or other order of any court of competent
				jurisdiction.
										(2)Student
				definedThe term
				student means an individual who during each of 5 calendar months
				during the calendar year in which the taxable year of the taxpayer
				begins—
										(A)is a full-time student at an educational
				organization described in section 3(d)(1)(B), or
										(B)is pursuing a full-time course of
				institutional on-farm training under the supervision of an accredited agent of
				an educational organization described in section 3(d)(1)(B) or of a State or
				political subdivision of a State.
										(3)Determination
				of household statusAn
				individual shall not be treated as a member of the taxpayer’s household if at
				any time during the taxable year of the taxpayer the relationship between such
				individual and the taxpayer is in violation of local law.
									(4)Brother and
				sisterThe terms
				brother and sister include a brother or sister by the
				half blood.
									(5)Special support
				test in case of studentsFor
				purposes of subsections (c)(1)(D) and (d)(1)(C), in the case of an individual
				who is—
										(A)a child of the taxpayer, and
										(B)a student, amounts received as scholarships
				for study at an educational organization described in section 3(d)(1)(B) shall
				not be taken into account.
										(6)Treatment of
				missing children
										(A)In
				generalSolely for the
				purposes referred to in subparagraph (B), a child of the taxpayer—
											(i)who is presumed by law enforcement
				authorities to have been kidnaped by someone who is not a member of the family
				of such child or the taxpayer, and
											(ii)who had, for the taxable year in which the
				kidnaping occurred, the same principal place of abode as the taxpayer for more
				than one-half of the portion of such year before the date of the kidnaping,
				shall be treated as meeting the requirement of subsection (c)(1)(B) with
				respect to a taxpayer for all taxable years ending during the period that the
				child is kidnaped.
											(B)PurposesSubparagraph (A) shall apply solely for
				purposes of determining—
											(i)the deduction under section 2(c),
				and
											(ii)whether an individual is a surviving spouse
				or a head of a household (as such terms are defined in section 5).
											(C)Comparable
				treatment of certain qualifying relativesFor purposes of this section, a child of
				the taxpayer—
											(i)who is presumed by law enforcement
				authorities to have been kidnaped by someone who is not a member of the family
				of such child or the taxpayer, and
											(ii)who was (without regard to this paragraph)
				a qualifying relative of the taxpayer for the portion of the taxable year
				before the date of the kidnaping, shall be treated as a qualifying relative of
				the taxpayer for all taxable years ending during the period that the child is
				kidnaped.
											(D)Termination of
				treatmentSubparagraphs (A)
				and (C) shall cease to apply as of the first taxable year of the taxpayer
				beginning after the calendar year in which there is a determination that the
				child is dead (or, if earlier, in which the child would have attained age
				18).
										7.Inflation
				adjustment
								(a)In
				generalIn the case of any
				taxable year beginning in a calendar year after 2010, each dollar amount
				contained in sections 2(b), 2(c), 3(a), and 4(c)(2) shall be increased by an
				amount equal to—
									(1)such dollar
				amount, multiplied by
									(2)the
				cost-of-living adjustment for the calendar year in which the taxable year
				begins.
									(b)Cost-of-living
				adjustmentFor purposes of
				subsection (a), the cost-of-living adjustment for any calendar year is the
				percentage (if any) by which—
									(1)the CPI for the
				preceding calendar year, exceeds
									(2)the CPI for
				calendar year 2009.
									(c)CPI for any
				calendar yearFor purposes of
				subsection (b), the CPI for any calendar year is the average of the Consumer
				Price Index as of the close of the 12-month period ending on August 31 of such
				calendar year.
								(d)Consumer price
				indexFor purposes of
				subsection (c), the term Consumer Price Index means the last
				Consumer Price Index for all-urban consumers published by the Department of
				Labor. For purposes of the preceding sentence, the revision of the Consumer
				Price Index which is most consistent with the Consumer Price Index for calendar
				year 1986 shall be used.
								(e)RoundingIf any increase determined under subsection
				(a) is not a multiple of $50, such amount shall be rounded to the next lowest
				multiple of $50.
								IITax on business
				activities
							
								Sec. 11. Tax
				  imposed on business activities.
							
							11.Tax imposed on
				business activities
								(a)Tax
				imposedThere is hereby
				imposed on every person engaged in a business activity located in the United
				States a tax equal to 20 percent of the business taxable income of such
				person.
								(b)Liability for
				taxThe tax imposed by this
				section shall be paid by the person engaged in the business activity, whether
				such person is an individual, partnership, corporation, or otherwise.
								(c)Business
				taxable income
									(1)In
				generalFor purposes of this
				section, the term business taxable income means gross active
				income reduced by the deductions specified in subsection (d).
									(2)Gross active
				incomeFor purposes of
				paragraph (1), the term gross active income means gross income
				other than investment income.
									(d)Deductions
									(1)In
				generalThe deductions
				specified in this subsection are—
										(A)the cost of business inputs for the
				business activity,
										(B)the compensation (including contributions
				to qualified retirement plans but not including other fringe benefits) paid for
				employees performing services in such activity, and
										(C)the cost of personal and real property used
				in such activity.
										(2)Business
				inputs
										(A)In
				generalFor purposes of
				paragraph (1)(A), the term cost of business inputs means—
											(i)the actual cost of goods, services, and
				materials, whether or not resold during the taxable year, and
											(ii)the actual cost, if reasonable, of travel
				and entertainment expenses for business purposes.
											(B)Purchases of
				goods and services excludedSuch term shall not include purchases of
				goods and services provided to employees or owners.
										(C)Certain
				lobbying and political expenditures excluded
											(i)In
				generalSuch term shall not
				include any amount paid or incurred in connection with—
												(I)influencing legislation,
												(II)participation in, or intervention in, any
				political campaign on behalf of (or in opposition to) any candidate for public
				office,
												(III)any attempt to influence the general
				public, or segments thereof, with respect to elections, legislative matters, or
				referendums, or
												(IV)any direct communication with a covered
				executive branch official in an attempt to influence the official actions or
				positions of such official.
												(ii)Exception for
				local legislationIn the case
				of any legislation of any local council or similar governing body—
												(I)clause (i)(I) shall not apply, and
												(II)such term shall include all ordinary and
				necessary expenses (including, but not limited to, traveling expenses described
				in subparagraph (A)(iii) and the cost of preparing testimony) paid or incurred
				during the taxable year in carrying on any trade or business—
													(aa)in direct connection with appearances
				before, submission of statements to, or sending communications to the
				committees, or individual members, of such council or body with respect to
				legislation or proposed legislation of direct interest to the taxpayer,
				or
													(bb)in direct connection with communication of
				information between the taxpayer and an organization of which the taxpayer is a
				member with respect to any such legislation or proposed legislation which is of
				direct interest to the taxpayer and to such organization, and that portion of
				the dues so paid or incurred with respect to any organization of which the
				taxpayer is a member which is attributable to the expenses of the activities
				carried on by such organization.
													(iii)Application
				to dues of tax-exempt organizationsSuch term shall include the portion of dues
				or other similar amounts paid by the taxpayer to an organization which is
				exempt from tax under this subtitle which the organization notifies the
				taxpayer under section 6033(e)(1)(A)(ii) is allocable to expenditures to which
				clause (i) applies.
											(iv)Influencing
				legislationFor purposes of
				this subparagraph—
												(I)In
				generalThe term
				influencing legislation means any attempt to influence any
				legislation through communication with any member or employee of a legislative
				body, or with any government official or employee who may participate in the
				formulation of legislation.
												(II)LegislationThe term legislation has the
				meaning given that term in section 4911(e)(2).
												(v)Other special
				rules
												(I)Exception for
				certain taxpayersIn the case
				of any taxpayer engaged in the trade or business of conducting activities
				described in clause (i), clause (i) shall not apply to expenditures of the
				taxpayer in conducting such activities directly on behalf of another person
				(but shall apply to payments by such other person to the taxpayer for
				conducting such activities).
												(II)De minimis
				exception
													(aa)In
				generalClause (i) shall not
				apply to any in-house expenditures for any taxable year if such expenditures do
				not exceed $2,000. In determining whether a taxpayer exceeds the $2,000 limit,
				there shall not be taken into account overhead costs otherwise allocable to
				activities described in subclauses (I) and (IV) of clause (i).
													(bb)In-house
				expendituresFor purposes of
				provision (aa), the term in-house expenditures means expenditures
				described in subclauses (I) and (IV) of clause (i) other than payments by the
				taxpayer to a person engaged in the trade or business of conducting activities
				described in clause (i) for the conduct of such activities on behalf of the
				taxpayer, or dues or other similar amounts paid or incurred by the taxpayer
				which are allocable to activities described in clause (i).
													(III)Expenses
				incurred in connection with lobbying and political activitiesAny amount paid or incurred for research
				for, or preparation, planning, or coordination of, any activity described in
				clause (i) shall be treated as paid or incurred in connection with such
				activity.
												(vi)Covered
				executive branch officialFor
				purposes of this subparagraph, the term covered executive branch
				official means—
												(I)the President,
												(II)the Vice President,
												(III)any officer or employee of the White House
				Office of the Executive Office of the President, and the 2 most senior level
				officers of each of the other agencies in such Executive Office, and
												(IV)any individual serving in a position in
				level I of the Executive Schedule under section 5312 of title 5, United States
				Code, any other individual designated by the President as having Cabinet level
				status, and any immediate deputy of such an individual.
												(vii)Special rule
				for Indian tribal governmentsFor purposes of this subparagraph, an
				Indian tribal government shall be treated in the same manner as a local council
				or similar governing body.
											(viii)Cross
				reference
												
													For reporting
				  requirements and alternative taxes related to this subsection, see section
				  6033(e).
												
											(e)Carryover of
				excess deductions
									(1)In
				generalIf the aggregate
				deductions for any taxable year exceed the gross active income for such taxable
				year, the amount of the deductions specified in subsection (d) for the
				succeeding taxable year (determined without regard to this subsection) shall be
				increased by the sum of—
										(A)such excess, plus
										(B)the product of such excess and the 3-month
				Treasury rate for the last month of such taxable year.
										(2)3-month
				treasury rateFor purposes of
				paragraph (1), the 3-month Treasury rate is the rate determined by the
				Secretary based on the average market yield (during any 1-month period selected
				by the Secretary and ending in the calendar month in which the determination is
				made) on outstanding marketable obligations of the United States with remaining
				periods to maturity of 3 months or
				less.
									
			(b)Conforming
			 repeals and redesignations
				(1)RepealsThe following subchapters of chapter 1 of
			 subtitle A and the items relating to such subchapters in the table of
			 subchapters for such chapter 1 are repealed:
					(A)Subchapter B (relating to computation of
			 taxable income).
					(B)Subchapter C (relating to corporate
			 distributions and adjustments).
					(C)Subchapter D (relating to deferred
			 compensation, etc.).
					(D)Subchapter G (relating to corporations used
			 to avoid income tax on shareholders).
					(E)Subchapter H (relating to banking
			 institutions).
					(F)Subchapter I (relating to natural
			 resources).
					(G)Subchapter J (relating to estates, trusts,
			 beneficiaries, and decedents).
					(H)Subchapter L (relating to insurance
			 companies).
					(I)Subchapter M (relating to regulated
			 investment companies and real estate investment trusts).
					(J)Subchapter N (relating to tax based on
			 income from sources within or without the United States).
					(K)Subchapter O (relating to gain or loss on
			 disposition of property).
					(L)Subchapter P (relating to capital gains and
			 losses).
					(M)Subchapter Q (relating to readjustment of
			 tax between years and special limitations).
					(N)Subchapter S (relating to tax treatment of
			 S corporations and their shareholders).
					(O)Subchapter T (relating to cooperatives and
			 their patrons).
					(P)Subchapter U (relating to designation and
			 treatment of empowerment zones, enterprise communities, and rural development
			 investment areas).
					(Q)Subchapter V (relating to title 11
			 cases).
					(R)Subchapter W (relating to District of
			 Columbia Enterprise Zone).
					(2)RedesignationsThe following subchapters of chapter 1 of
			 subtitle A and the items relating to such subchapters in the table of
			 subchapters for such chapter 1 are redesignated:
					(A)Subchapter E (relating to accounting
			 periods and methods of accounting) as subchapter B.
					(B)Subchapter F (relating to exempt
			 organizations) as subchapter C.
					(C)Subchapter K (relating to partners and
			 partnerships) as subchapter D.
					3.Repeal of estate and
			 gift taxesSubtitle B
			 (relating to estate, gift, and generation-skipping taxes) and the item relating
			 to such subtitle in the table of subtitles is repealed.
		4.Additional
			 repealsSubtitles H (relating
			 to financing of presidential election campaigns) and J (relating to coal
			 industry health benefits) and the items relating to such subtitles in the table
			 of subtitles are repealed.
		5.Effective
			 dates
			(a)In
			 generalExcept as provided in
			 subsection (b), the amendments made by this Act apply to taxable years
			 beginning after December 31, 2009.
			(b)Repeal of
			 estate and gift taxesThe
			 repeal made by section 3 applies to estates of decedents dying, and transfers
			 made, after December 31, 2009.
			(c)Technical and
			 conforming changesThe
			 Secretary of the Treasury or the Secretary’s delegate shall, as soon as
			 practicable but in any event not later than 90 days after the date of enactment
			 of this Act, submit to the Committee on Ways and Means of the House of
			 Representatives and the Committee on Finance of the Senate a draft of any
			 technical and conforming changes in the Internal Revenue Code of 1986 which are
			 necessary to reflect throughout such Code the changes in the substantive
			 provisions of law made by this Act.
			
